            Case 2:19-bk-55652                            Doc 55        Filed 04/17/20 Entered 04/17/20 17:38:45                  Desc Main
                                                                       Document      Page 1 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                         SOUTHERN DISTRICT OF OHIO

 In re                                                                               )        Case No. 2:19-bk-55652
 Kevin L. Clark                                                                      )
 Elizabeth A. Clark                                                                  )    Chapter 13
                                           Debtor(s)                                 )    Judge C. Kathryn Preston

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means
 either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of
 Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
              Debtor       is not eligible for a discharge.
              Joint Debtor       is not eligible for a discharge.
     Initial Plan.
     Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and must be
 served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan adversely affects any
 party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes (additions or
 deletions) from the previously filed Plan or Amended Plan must be clearly reflected in bold, italics, strike-through or otherwise in
 the Amended Plan filed with the Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.
     This Plan contains nonstandard provisions in Paragraph 13.
     The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2 and/or 5.1.4.
     The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2 and 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.

2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,045.00                           per month. [Enter step payments below, if any.]
The Debtor shall commence payments within thirty (30) days of the petition date.

2.1.1 Step Payments, if any: The plan will pay $1,045.00 through the October 2019 payment and then increase to $1,360.00 in
November 2019. The payment will remain at $1,360.00 through the February 2020 plan payment March 2020 at which time the
Debtors monthly motor vehicle lease concludes, and the plan will reduce to $1,045.00 in March April 2020. In September 2020 the
payment will increase by $188.00 per month when Debtor 1's first retirement loan is repaid. In April 2021 the payment will increase
by $199.00 per month when Debtor 2's retirement loan is repaid. In August 2024 the payment will increase by $245.00 per month
when Debtor 1's second retirement loan is repaid.

2.2 Unsecured Percentage.

   Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of                        51.00    % on each allowed
nonpriority unsecured claim.

   Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is $ . Assuming all claims are filed
as scheduled or estimated by the Debtor, payment on each allowed nonpriority unsecured claim is estimated to be no less
than      %. LBR 3015-1(c)(2).


                                                                               Page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55         Filed 04/17/20 Entered 04/17/20 17:38:45                   Desc Main
                                                                        Document      Page 2 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

2.3 Means Test Determination.

  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

    Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be
sixty (60) months.

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the
total plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

 Name of Lessor/Secured Creditor                                     Property Description                      Monthly Payment Amount
 Jpmcb - Auto Finance                                                2017 Subaru Legacy                        $230.63
 American Honda Finance                                              2017 Honda CRV                            $315.00

4. SECURED CLAIMS: TIMING REQUIREMENTS; SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may propose to
             eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor
             proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must be
             filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
             nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
             judicial lien or security interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule
             3012(c). Any motion or claim objection that includes a request to determine the amount of the secured claim of a
             governmental unit (including any such motion or claim objection that also includes a request to determine the amount of the
             secured claim of a non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the
             time for filing one has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or 5.4.3, the motion,
             Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons and
             complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General Order 22-2.

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on the property
             interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying debt determined under
             nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or (c) completion of the Plan --at which
             time the lien will terminate and be released by the creditor

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                                Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific Monthly   Paid first in the monthly payment amount
                                                                     Payments                                  designated in the Plan
 Class 2                                                             Secured Claims with No Designated         Paid second and pro rata with other Class 2
                                                                     Specific Monthly Payments and Domestic    claims.
                                                                     Support Obligations (Arrearages)
 Class 3                                                             Priority Claims                           Paid third and pro rata with other Class 3
                                                                                                               claims.

                                                                                   Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55         Filed 04/17/20 Entered 04/17/20 17:38:45                      Desc Main
                                                                        Document      Page 3 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)
Class 4                        Nonpriority Unsecured Claims                                                   Paid fourth and pro rata with other Class 4
                                                                                                              claims.
 Class 5                                                             Claims Paid by a Non-Filing Co-Debtor or Not applicable
                                                                     Third Party
 Class 6                                                             Claims Paid by the Debtor                Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available,
the maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within
the Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan payment is calculated in
an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If
the Debtor makes a payment that is less than the full plan payment amount, the Trustee will make distributions on Class 1 claims in
the order of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition. Arrearages shall be paid
as Class 2 claims.

Trustee disburse.

 Name of Creditor                                   Property Address                      Residence (Y/N)                 Monthly Payment Amount
 None

Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid directly by the
Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).

 Name of Creditor                                   Property Address                      Residence (Y/N)                 Monthly Payment Amount
 Home Point Financial                               5111 Wagon Wheel Lane                 Yes                             $,1,189.92
                                                    Columbus, OH 43230

5.1.2 Modified Mortgages or Liens Secured by Real Property [“Cramdown/Real Property”]

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s principal residence, (2)
claims secured by other assets in addition to the Debtor’s principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor’s principal residence is due before
the date on which the final payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See
Paragraph 4 for more information.

 Name of                                     Property Address                      Value of Property              Interest Rate Minimum Monthly
 Creditor/Procedure                                                                                                             Payment
 None

     Motion
     Plan
     Claim Objection

5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal
Property”]

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of
claim amount will control, subject to the claims objection process.


                                                                                   Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55         Filed 04/17/20 Entered 04/17/20 17:38:45                    Desc Main
                                                                        Document      Page 4 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

 Name of Creditor                  Property Description                   Purchase Date       Estimated Claim        Interest Rate   Minimum Monthly
                                                                                              Amount                                 Payment Including
                                                                                                                                     Interest
 -NONE-                                                                                       $                                      $

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable [“Cramdown/Personal Property”]

The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a claim is in excess
of the value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured
claim. See Paragraph 4 for more information.

 Name of                                 Property Description              Purchase/             Value of Property   Interest Rate   Minimum Monthly
 Creditor/Procedure                                                        Transaction Date                                          Payment Including
                                                                                                                                     Interest
 Jpmcb - Auto Finance                    2017 Subaru Legacy                02/2017               $15,375.00          1.90%           $318.91
                                         Sedan 4D i Premium
     Motion                              AWD I4 45,000 miles
     Plan
     Claim Objection

5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

If neither box is checked, then presumed to be none.
    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes
subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee.

 Name of Holder                                                      State Child Support Enforcement Agency, Monthly Payment Amount
                                                                     if any
 -NONE-                                                                                                          $

5.1.6 Executory Contracts and Unexpired Leases

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within seventy (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be
             treated as a Class 4 nonpriority unsecured claim.

 Name of Creditor                                                                         Property Description
 -NONE-

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the Court, all motor
vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage shall be cured in monthly
payments prior to the expiration of the executory contract and unexpired lease. The Debtor may not incur debt to exercise an option to
purchase without obtaining Trustee or Court approval. LBR 4001-3.




                                                                                  Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55          Filed 04/17/20 Entered 04/17/20 17:38:45                   Desc Main
                                                                         Document      Page 5 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

Trustee disburse.

 Name of Creditor                  Property Description Regular Number of                Monthly               Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease        as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date
 American Honda                    2017 Honda CRV                    6                   $315.00               $0.00                 02/2020
 Finance

Debtor direct pay.

 Name of Creditor                  Property Description Regular Number of                Monthly               Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease        as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date


5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

 Name of Claimant                                   Total Claim                          Amount to be Disbursed by       Minimum Monthly Payment
                                                                                         Trustee                         Amount
 David J. Smith 0081227                             $2,775.00                            $2,775.00                       $231.25

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages, certificates of
judgment and tax liens. The proof of claim amount shall control, subject to the claims objection process. Class 2 claims shall be paid
second and shall be paid pro rata with other Class 2 claims.

 Name of Creditor                                                                        Estimated Amount of Claim
 -NONE-                                                                                  $

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and
the estimated arrearage amount shall be listed below.

 Name of Holder                                                      State Child Support Enforcement Agency,   Estimated Arrearage
                                                                     if any
 -NONE-                                                                                                                                                     $




                                                                                  Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55      Filed 04/17/20 Entered 04/17/20 17:38:45                 Desc Main
                                                                     Document      Page 6 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under § 507(a) shall be
paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid pro rata with other Class 3
claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims shall be paid fourth and
shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens

The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir.
2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

                 Name of Creditor/Procedure                                 Property Address

 -NONE-

                 Motion
                 Plan
                 Value of Property                           SENIOR Mortgages/Liens                                Amount of Wholly Unsecured
                                                             (Amount/Lienholder)                                   Mortgage/Lien
                 $                                                                                                 $

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

                 Name of                                 Property Address                      Value of Property        Exemption
                 Creditor/Procedure
                                                                                               $                        $
  -NONE-
                  Motion                                                                       Debtor's Interest        Statutory Basis
                  Plan                                                                         $

                                        OTHER Liens or Mortgages                                   Judicial Lien      Amount of Judicial Lien to be
                                        (Amount/Lienholder Name)                                                      Avoided
                                                                                         $                            $

                                                                                         Recorded Date                Effective Upon:


5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.




                                                                               Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55           Filed 04/17/20 Entered 04/17/20 17:38:45                      Desc Main
                                                                          Document      Page 7 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

 Name of                             Property Description Value of Property                       Exemption                  Amount of Security Interest to
 Creditor/Procedure                                                                                                          be Avoided
 -NONE-                                                               $                          $                           $

  Motion                                                                                         Statutory Basis             Effective Upon:
  Plan


5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has
standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the
estate.


 Name of Creditor                                                    Action to be Filed By                         Address of Property
 -NONE-                                                              Debtor
                                                                     Trustee

5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY

The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or third party.

 Name of Creditor                                                                            Name of Payor
 -NONE-

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

 Name of Creditor                                                                            Monthly Payment Amount
 -NONE-

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of
the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule 3015(g)(2).

 Name of Creditor                                                                            Description of Property
 Westgate Myrtle Beach, LLC                                                                  Time share for property
                                                                                             415 South Ocean Boulevard, Myrtle Beach, SC 29577

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1, secured claims shall be paid interest at the annual percentage rate of 6.25 % based upon a declining monthly balance on the
amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp. (In re Till),
541 U.S. 465 (2004).

    This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at                                %
         from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.




                                                                                   Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55      Filed 04/17/20 Entered 04/17/20 17:38:45     Desc Main
                                                                     Document      Page 8 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed during the Plan
term by April 30 of each year.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and
shall turnover any balance in excess of such amount to the Trustee. Unless otherwise ordered by the Court, tax refunds turned over to
the Trustee shall be distributed by the Trustee for the benefit of creditors. Any motion to retain a tax refund in excess of the amount set
forth above shall be filed and served pursuant to LBR 9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or Any Other
Amount

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding personal injury,
workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
Bankruptcy Rules or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.

 Property Address/                        Insurance Company             Policy Number        Full/Liability    Agent Name/ Contact
 Description                                                                                                   Information
 5111 Wagon Wheel                         Erie Insurance                Homeowner's Policy                     800-458-0811
 Lane, Columbus, Ohio
 43230
 2017 Subaru Legacy                       Erie Insurance                Q057107534           Full              800-458-0811
 Sedan 4D i Premium
 AWD I4




                                                                             Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55      Filed 04/17/20 Entered 04/17/20 17:38:45      Desc Main
                                                                     Document      Page 9 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor
vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid
secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall
continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

    Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b)

    Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.

 Nonstandard Provisions

 Debtors made their motor vehicle lease payments directly to American Honda Finance through their October 2019 payment. The Plan
 is set to increase their payment to include the motor vehicle lease payment starting in November 2019 until the end of the lease in
 March 2020 final lease payment made in February 2020.

 Debtor(s) elect to surrender to the creditor(s), Westgate Myrtle Beach, LLC, listed below the personal or real property that is collateral
 for the claim. Upon confirmation of the Plan, the stay affecting this property shall be deemed modified to allow in rem disposition of the
 collateral to effect the surrender. The Creditor must timely file a proof of claim pursuant to B. R. 3002(c). Pursuant to L.B.R.
 3001-1(d)(2), the Trustee will NOT pay on this claim to the listed creditors until the creditor files a deficiency claim. The deficiency
 claim shall be filed no later than 90 days from the date that the Plan is confirmed. If the deficiency claim is filed more than 90 days
 after the Plan is confirmed, then it shall be disallowed except upon further Order of the Court by the creditor filing timely a Motion to
 Extend Time or Motion to File Deficiency Claim Out of Time the Debtor will object to the late filed Proof of Claim. The personal
 liability of the Debtor(s) shall be discharged upon completion of the Plan and the entry of Discharge.

 Debtors shall make plan payments in the amount set forth in this Plan for no less than the applicable commitment period, but not to
 exceed 60 months. The dividend to be paid to unsecured creditors shall be no less than the dividend set forth on page one of the plan.


By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

  Debtor's Attorney
  /s/ David J. Smith
  David J. Smith 0081227
  Date: April 17, 2020



                                                                            Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55      Filed 04/17/20 Entered 04/17/20 17:38:45   Desc Main
                                                                     Document     Page 10 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

 Debtor                                                                             Joint Debtor
 /s/ Kevin L. Clark                                                                 /s/ Elizabeth A. Clark
 Kevin L. Clark                                                                     Elizabeth A. Clark
 Date:     April 17, 2020                                                           Date:       April 17, 2020




                                                                            Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55      Filed 04/17/20 Entered 04/17/20 17:38:45             Desc Main
                                                                     Document     Page 11 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

                                        NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

               Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

           Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

           If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the later of: 1) fourteen (14)
     days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days from the date set forth in the certificate of
     service of this Plan. If a timely objection to the Plan is filed within seven (7) days of the confirmation hearing date, the
     confirmation hearing will be rescheduled. Rule 3015(f).

          Your objection to the Plan, explaining your position, must be filed with the Court and mailed by ordinary U.S. Mail to the
     United States Bankruptcy Court.


     OR your attorney must file the objection using the Court’s ECF System.

                                       The Court must receive your objection on or before the applicable deadline above.

     You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary U.S. Mail to:

                  Debtor(s): Kevin and Elizabeth Clark, 5111 Wagon Wheel Lane, Columbus, OH 43230
                  Attorney for Debtor(s): David J. Smith, 2190 Gateway Drive, Fairborn, OH 45324
                  Chapter 13 Trustee: Frank M. Pees, 130 E. Wilson Bridge Road, Suite 200, Worthington, OH 43085
                  United States Trustee: Office of the United States Trustee, 170 N. High Street, Suite 200, Columbus, OH 43215

           If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
     enter an order confirming the Plan without further hearing or notice.




                                                                            Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 2:19-bk-55652                            Doc 55      Filed 04/17/20 Entered 04/17/20 17:38:45       Desc Main
                                                                     Document     Page 12 of 14
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                         Certificate of Service

         I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing through the court's ECF
System on all ECF participants registered in this case at the email address registered with the Court and (ii) by ordinary U.S. Mail on
April 17, 2020 addressed to:

                    Kevin and Elizabeth Clark, 5111 Wagon Wheel Lane, Columbus, OH 43230
                    Synchrony Bank, c/o PRA Receivables Management, LLC, P.O. Box 41021, Norfolk, VA 23541
                    All creditors and parties in interest on the attached mailing matrix

and (iii) by method of service as required by Bankruptcy Rule 7004(h) - by certified mail on April 17, 2020 addressed to:

 Jpmcb - Auto Finance
 Attn: President
 383 Madison Avenue
 New York, NY 10017


                                                                                        /s/ David J. Smith
                                                                                      David J. Smith 0081227
                                                                                      2190 Gateway Drive
                                                                                      Fairborn, OH 45324
                                                                                  Ph: (937) 318-1529
                                                                                  Fx: (937) 879-0232
                                                                                      David@OhioEstateAttorney.com




                                                                             Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
                 Case 2:19-bk-55652   Doc 55   Filed 04/17/20            Entered 04/17/20 17:38:45      Desc Main
Label Matrix for local noticing           ARS Document
                                              Account ResolutionPage 13 of 14             (p)AMERICAN HONDA FINANCE
0648-2                                    1643 NW 136th Avenue                            P O BOX 168088
Case 2:19-bk-55652                        Building H, Suite 100                           IRVING TX 75016-8088
Southern District of Ohio                 Fort Lauderdale, FL 33323-2857
Columbus
Fri Apr 17 17:31:29 EDT 2020
Asst US Trustee (Col)                     Best Buy/CBNA                                   CME Federal Credit Union
Office of the US Trustee                  P.O. Box 6497                                   365 S. 4th Street
170 North High Street                     Sioux Falls, SD 57117-6497                      Columbus, OH 43215-5486
Suite 200
Columbus, OH 43215-2417

(p)CHOICE RECOVERY INC                    Citibank, N.A.                                  Citicards CBNA
1550 OLD HENDERSON ROAD                   5800 S Corporate Pl                             P.O. Box 6241
STE 100                                   Sioux Falls, SD 57108-5027                      Sioux Falls, SD 57117-6241
COLUMBUS OH 43220-3662


Elizabeth A. Clark                        Kevin L. Clark                                  Comenity Bank/Jared Jewelers
5111 Wagon Wheel Lane                     5111 Wagon Wheel Lane                           P.O. Box 182789
Columbus, OH 43230-1599                   Columbus, OH 43230-1599                         Columbus, OH 43218-2789



Comenity Bank/Torrid                      Credit First National Association               Discover Bank
P.O. Box 182789                           P.O. Box 81315                                  Discover Products Inc
Columbus, OH 43218-2789                   Cleveland, OH 44181-0315                        PO Box 3025
                                                                                          New Albany OH 430543025


(p)DISCOVER FINANCIAL SERVICES LLC        Goldman Sachs Bank USA                          Goldman Sachs Bank USA
PO BOX 3025                               P.O. Box 45400                                  c/o John D. Sadler
NEW ALBANY OH 43054-3025                  Salt Lake City, UT 84145-0400                   1909 K Street NW, 12th Floor
                                                                                          Washington, DC 20006-1152


Adam Bradley Hall                         Home Point Financial                            Home Point Financial Corporation
Manley Deas Kochalski                     11511 Luna Road, Suite 300                      11511 Luna Road, Suite 300
P.O. Box 165028                           Dallas, TX 75234-6451                           Farmers Branch, TX 75234-6451
Columbus, OH 43216-5028


JPMorgan   Chase Bank, N.A.               John D. Sadler                                  Jpmcb - Auto Finance
National   Bankruptcy Department          1909 K Street NW, 12th Floor                    P.O. Box 901003
P.O. Box   29505 AZ-5757                  Washington 20006-1152                           Fort Worth, TX 76101-2003
Phoenix,   AZ 85038-9505


LVNV Funding, LLC                         Lending Club Corporation                        Lending Club Corporation
Resurgent Capital Services                21 Stevenson Street, Suite 300                  595 Market Street
PO Box 10587                              San Francisco, CA 94105-2706                    Suite 200
Greenville, SC 29603-0587                                                                 San Francisco, CA 94105-2807


PRA Receivables Management, LLC           Frank M Pees                                    (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO Box 41021                              130 East Wilson Bridge Road                     PO BOX 41067
Norfolk, VA 23541-1021                    Suite 200                                       NORFOLK VA 23541-1067
                                          Worthington, OH 43085-2391
               Case 2:19-bk-55652     Doc 55   Filed 04/17/20          Entered 04/17/20 17:38:45      Desc Main
Quantum3 Group LLC as agent for           SYNCB/Care
                                             DocumentCredit      Page 14 of 14          SYNCB/Lowes
Comenity Bank                             P.O. Box 965036                               P.O. Box 965036
PO Box 788                                Orlando, FL 32896-5036                        Orlando, FL 32896-5036
Kirkland, WA 98083-0788


SYNCB/Old Navy                            Molly Slutsky Simons                          David J Smith
P.O. Box 965036                           Sottile & Barile LLC                          Babb, Anderson, Rowland & Smith, LLC
Orlando, FL 32896-5036                    394 Wards Corner Road, Suite 180              2190 Gateway Drive
                                          Loveland, OH 45140-8362                       Fairborn, OH 45324-6356


Synchrony Bank                            Westgate Myrtle Beach, LLC                    Westgate Resorts
c/o PRA Receivables Management, LLC       2801 Old Winter Garden Rd                     Central Florida Investments, Inc.
PO Box 41021                              Ocoee, FL 34761-2965                          5601 Windhover Drive
Norfolk, VA 23541-1021                                                                  Orlando, FL 32819-7905
